FARR, J.
Epitomized Opinion
First Publication .of this Opinion
Ross was charged .in Warren Police Court with possessing liquor, contrary to the statute. He was found guilty. Error is ¡Sróáe-cuted on the- ground that the section under which he was convicted shifts the' burden of proof from the state to the defendant. The evidence disclosed that as certain officers entered his place of business, he seized a pitcher from -behind his bar and, running to the kitchen, emptied the contents into a sink, and then rinsed the pitcher with water. The officers grabbed the pitcher and smelled it and testified that it had the odor of liquor. Sec. 6175 GC. provides that fluids destroyed to prevent their seizure by officers authorized to make such search and seizure shall be prima facie intoxicating liquor, and intended for unlawful sale. In affirming the judgment, the Court of Appeals held:
1. “It will be observed from;. reading this section that it does not shift the burden from the state to the defendant, but the legislature simply saw fit to provide that the acts of a person, under the circumstances stated, in destroying or pouring out fluids, should constitute prima facie evidence of contraband liquor. It is for the court to determine the value of such testimony, as it is only prima facie evidence of guilt.”